Exhibit 10.285

 

AMENDMENT TO AGREEMENT OF PURCHASE AND SALE

[Domain Site, Garland, TX]

 

This AMENDMENT TO AGREEMENT OF PURCHASE AND SALE (this “Amendment”) is made and
entered into as of July 13, 2015 (the “Effective Date”), by and between RCM
Firewheel, LLC, a Texas limited liability company (“Seller), and ArchCo
Residential LLC, a Delaware limited liability company (“Purchaser”).

 

Recitals

 

This Amendment is made with respect to the following facts:

 

A.         Seller and Purchaser entered into that certain Agreement of Purchase
and Sale dated as or April 29, 2015 (the "Purchase Agreement"), with respect to
approximately 135.89 acres of land located in Garland, Texas (the "Property"),
as more particularly described in the Purchase Agreement.

 

B.         Seller and Purchaser desire to amend the Purchase Agreement as set
forth in this Amendment.

 

Agreement

 

In consideration of the foregoing Recitals, the conditions, terms, covenants and
agreements set forth in this Amendment, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Purchaser agree that the Purchase Agreement is amended as set forth
in this Amendment:

 

1.          Defined Terms. Each initially capitalized term used in this
Amendment has the meaning set forth for that term in the Purchase Agreement,
unless it is otherwise defined in this Amendment.

 

2.          Due Diligence Period. Sect ion 1.1 (h) of the Purchase Agreement is
amended to provide that the Due Diligence Period shall expire on July 31, 2015.

 

3.          Survey. Section 3.1 of the Purchase Agreement is amended to provide
that Purchaser, by July 15, 2015, shall cause the Survey to be prepared and
delivered to Seller and Title Company.

 

4.          Phase I Land Legal Description. Section 2.3(a) of the Purchase
Agreement is amended to provide that Purchaser, by July 22, 2015, shall deliver
to Seller the proposed legal description for the Phase l Land.

 

5.          Draft Memorandum. Section 1.2(a) or the Purchase Agreement is
amended to provide that Purchaser shall, by July 22, 2015, deliver a proposed
form of Memorandum to Seller for its reasonable review and approval.

 

6.          Draft FPI Collateral Assignment. Section 2.7(j) of the Purchase
Agreement is amended to provide that Purchaser, by July 22, 2015, shall deliver
a proposed form of FPI Collateral Assignment to Seller for its reasonable review
and approval.

 

7.          FPI Pre-Construction Package. Section 2.6(a) of' the Purchase
Agreement is amended to provide that Purchaser, by July 22, 2015, shall review,
and give written notice to Seller whether Purchaser approves, each item or the
FPI Pre-Construction Package.

 

8.          Concept Plan. Section 2.4(a) of the Purchase Agreement is amended to
provide that Purchaser, by August 12, 2015, shall submit to the City its
proposed Concept Plan for the entire Proposed Project and the Property..

 

9.          Counterparts. This Amendment may be executed in several
counterparts, each of which shall be deemed an original, and all of which
together shall be deemed to be one and the same Amendment when each party has
signed one of the counterparts. This Amendment may be delivered to the Escrow
Agent and the other party by facsimile or in pdf format by email transmission.

 

 

 

 

10.         Entire Agreement. The Purchase Agreement, as amended by this
Amendment, constitutes the full and complete agreement and understanding between
Seller and Purchaser and shall supersede all prior communications,
representations, understandings or agreements, if any, whether oral or written,
concerning the subject matter contained in the Purchase Agreement, as so
amended, and no provision of the Purchase Agreement, as so amended, may be
modified, amended, waived or discharged, in whole or in part, except by a
written instrument executed by Seller and Purchaser.

 

11.         Full Force and Effect; Incorporation. Except as modified by this
Amendment, the terms and provisions of the Purchase Agreement are hereby
ratified and confirmed and are and shall remain in full force and effect. If any
inconsistency arises between this Amendment and the Purchase Agreement as to the
specific matters which are the subject of this Amendment, the terms and
conditions of this Amendment shall control. This Amendment shall be construed to
be a part of the Purchase Agreement and shall be deemed incorporated in the
Purchase Agreement by this reference.

 

Seller and Purchaser have executed this Amendment as of the Effective Date.

 

Seller:

 

RCM Firewheel, LLC,   a Texas limited liability company       By: /s/ Tim
Coltart   Name: Tim Coltart   Title: EVP  

 

 2 

 







 

Purchaser:       ArchCo Residential LLC,   a Delaware limited liability company
      By: /s/ Neil T. Brown   Name: Neil T. Brown   Title: Chief Executive
Officer  

 

 3 

 